UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction ofincorporation or organization) (I.R.S.Employer Identification No.) 2 Flagstone Apt 425, Irvine, California (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o As of April 30, 2010, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY INDEX FINANCIAL INFORMATION Page No. Item 1 Financial Statements Balance Sheets as of March 31, 2010 and June 30, 2009 3 Statements of Operations for the Quarter and Nine Months ended March 31, 2010 and March 31, 2009 4 Statements of Cash Flows for the Nine Months ended March 31, 2010 and March 31, 2009 5 Notes to Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4 Controls and Procedures 9 PART II OTHER INFORMATION Item 6 Exhibits 10 Signatures 11 2 Index FINANCIAL INFORMATION Item 1.Financial Statements INTERDYNECOMPANY BALANCESHEETS 31-Mar-10 30-Jun-09 (Unaudited) (Audited) $ ASSETS CURRENT ASSETS Cash $ Due from affiliates TOTAL CURRENT ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ Accrued management fees to related party Other accrued expenses TOTAL CURRENT LIABILITIES $ STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding - - Common stock, no par value, 100,000,000shares authorized, 40,000,000 shares issued and to be issued $ Deficit since May 29, 1990 ) ) - - TOTAL STOCKHOLDERS' EQUITY $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3 Index INTERDYNECOMPANY STATEMENTSOFOPERATIONS Quarter Ended Nine Months Ended Mar 31, 2010 Mar 31, 2009 Mar 31, 2010 Mar 31, 2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) $ INCOME Interest earned TOTAL INCOME EXPENSES General and administrative Management Fees NET PROFIT BEFORE TAXATION ) TAXATION 0 0 ) ) NET PROFIT/(LOSS) AFTER TAXATION ) EARNING/(LOSS) PER SHARE $ ) $ ) $ ) $ ) 4 Index INTERDYNE COMPANY STATEMENTS OF CASH FLOWS For Nine Months Ended Mar 31, 2010 Mar 31, 2009 (Unaudited) (Unaudited) $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Change in operating assets and liabilities: Due from affiliates ) Accrued expenses ) Total adjustments Net cash generated/(used) in operating activities ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD 5 Index INTERDYNECOMPANY NOTES TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position at March 31, 2010 and the results of operations for the quarter and nine months ended March 31, 2010 and 2009 and changes in cash flows for the nine months ended March 31, 2010 and 2009.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2009, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended March 31, 2010 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2010. Note 2.Changes in Significant Accounting Policies The Company adopted the FASB Accounting Standards Codification 820 (formerly SFAS No.157 Fair Value Measurement), effective July 1, 2008. FASB ASC 820 defines fair value as the price that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants at the measurement date and establishes a framework for measuring fair value. It establishes a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date and expands the disclosures about instruments measured at fair value. FASB ASC 820 requires consideration of a company's own creditworthiness when valuing liabilities. The Company also adopted FASB Accounting Standards Codification 825 (formerly SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities), effective July 1, 2008. FASB ASC 825 provides an option to elect fair value as an alternative measurement basis for selected financial assets, financial liabilities, unrecognized firm commitments and written loan commitments which are not subject to fair value under other accounting standards. As a result of adopting FASB ASC 825, the Company did not elect fair value accounting for any other assets and liabilities not previously carried at fair value. Determination of Fair Value At March 31, 2010, the Company applied fair value to all assets based on quoted market prices, where available. For financial instruments for which quotes from recent exchange transactions are not available, the Company determines fair value based on discounted cash flow analysis and comparison to similar instruments. Discounted cash flow analysis is dependent upon estimated future cash flows and the level of interest rates. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. The methods described above may produce a current fair value calculation that may not be indicative of net realizable value or reflective of future fair values. If readily determined market values became available or if actual performance were to vary appreciably from assumptions used, assumptions may need to be adjusted, which could result in material differences from the recorded carrying amounts. The Company believes its methods of determining fair value are appropriate and consistent with other market participants. 6 Index However, the use of different methodologies or different assumptions to value certain financial instruments could result in a different estimate of fair value. Valuation Hierarchy FASB ASC 820 establishes a three-level valuation hierarchy for the use of fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date: Level1. Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level1 assets and liabilities include debt and equity securities and derivative financial instruments actively traded on exchanges, as well as U.S. Treasury securities and U.S. Government and agency mortgage-backed securities that are actively traded in highly liquid over the counter markets. Level2. Observable inputs other than Level1 prices such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs that are observable or can be corroborated, either directly or indirectly, for substantially the full term of the financial instrument. Level2 assets and liabilities include debt instruments that are traded less frequently than exchange traded securities and derivative instruments whose model inputs are observable in the market or can be corroborated by market observable data. Examples in this category are certain variable and fixed rate non-agency mortgage-backed securities, corporate debt securities and derivative contracts. Level3. Inputs to the valuation methodology are unobservable but significant to the fair value measurement. Examples in this category include interests in certain securitized financial assets, certain private equity investments, and derivative contracts that are highly structured or long-dated. Application of Valuation Hierarchy A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Due from Affiliate. Market prices are not available for the Company's loan due from an affiliate. As a result, the Company bases the fair value utilizing an internally-developed discounted cash flow model which includes assumptions regarding prepayment, the risk of default and the LIBOR forward interest rate curve. The loan due from the affiliate is carried at lower of cost or fair value and is classified within Level3 of the valuation hierarchy. The following table presents the financial instruments carried at fair value as of March 31, 2010, by caption on the consolidated balance sheet and by FASB ASC 820 valuation hierarchy described above. Assets measured at fair value on a recurring and Level1 Level2 Level3 Total carrying value nonrecurring basis at March 31, 2010: Nonrecurring: Loan held for sale - - Total assets at fair value $
